department of the treasury internal_revenue_service washington d c tax exempt and government entities fer q i uniform issue list set cp fat legend taxpayer a company b amount c date d date e ira x dear this is in response to your ruling_request dated fora waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake by company b which led to the distribution of amount c from ira x instead of from taxpayer a’s non-ira regular brokerage account with company b taxpayer a's husband age handled their family financial matters until it became necessary for taxpayer a to take over those duties on date d taxpayer a directed a representative of company b to distribute amount c from taxpayer a’s standard brokerage account with company b company b’s representative and financial adviser did not understand that taxpayer a maintained ira x as well as a non-ira account since company b’s records did not accurately list both accounts company b’s representative mistakenly distributed_amount c from ira x and did not follow taxpayer a’s specific instructions that amount c was to be taken out of her non-ira account taxpayer a did not discover the error until she received form 1099-r on date e taxpayer a has represented that she used amount c for personal expenditures not knowing that the sum had been distributed in error from ira x instead of from her non-ira standard brokerage account as she requested taxpayer a further represented that she has maintained an amount greater than amount c in her non-ira account since the distribution of amount c from ira x based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers i the entire amount received including money or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received éxcept that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with her assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake by a representative of company b who distributed_amount c from ira x instead of from taxpayer a’s non-ira account with company b taxpayer a did not become aware of the mistake until after the 60-day rollover period had expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from ira x taxpayer a is hereby granted a period of days from the issuance of this ruling letter to contribute amount c into arollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent lf you have any questions regarding this ruling you may contac renee reere rar eess hrakik keke re rerre ere eereereerererereaeer sincerely yours tr s oe feeney donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
